Day, Ch. J.
1. commoncarrier: ex-animation of goocisBy consignee: Rabilagent. In addition to the foregoing stipulation, it is agreed that the following rule of the express company was admitted in evidence: “No agent, clerk, mes- , , ,. senger or driver is authorized to open tor mspec- . . ,. , . •, tion or examination any parcel, box or bale, accompanied by a O. 0. D. collection, until said • collection and express charges are paid.” The following extract of a circular calling attention of agents to the above rule, dated July 1st, 1862, was also admitted: “Our orders from shippers are to transport, collect, deliver and return the proceeds of their invoices, and, if there are errors, they must be reconciled with and by the shipper. We neither make nor sell the goods, and cannot be held accountable for any discrep*213ancies. This rule may give offense to some unreasonable persons, but a plain explanation should satisfy them that this company should not be censured. If consignees refuse the goods because they are not allowed to make the examination before payment, then they must write the shipper for a change of his order; and under no circumstances are you authorized to allow the examination without the written permission of the shipper or the agent from where the .goods came, and if the goods are positively refused, advise that agent at once of the facts, and wait for further orders.”
If this rule had been brought home to the knowledge of-the shipper, then it would be presumed that he shipped pursuant to its provisions, and with the expectation that it would be observed. There is, however, no proof that the shipper knew of the existence of this rule; still, we think it was competent for him to stipulate as to the terms of shipment, and the conditions under which delivery should be made to the consignee.
It does not appear that any special contract was made at the time of shipment. It is, however, shown that before this action was commenced the consignor refused to allow an inspection of the property to be made, and directed that unless plaintiff received the same and paid the amount at once defendant should ship it back to consignor. After receiving this direction the defendant had no right to deliver the property in violation of the orders of the consignor, nor had the consignee, as against the defendant, a right to the possession of it. The defendant, by obeying the orders of the consignor, did not render himself liable for the value of the property.
The only case cited by appellant which has much direct bearing upon this question is that of Lyons v. Ilill, 46 N. H., 49. In that case a package of goods was forwarded by a carrier to be paid for on delivery. It was held that the carrier did not render himself liable for the price by furnishing the consignee reasonable opportunity for examination and taking the property back when it was found to be unsatisfactory. In that case there was no proof of a special direction by the consignor not to permit an inspection. Ve think, under the facts of this case, the defendant is not liable.
Affirmed.